      Case 18-28968       Doc 29   Filed 01/24/19    Entered 01/24/19 09:45:42   Desc   Page 1
                                                    of 4




      Dated: January 24, 2019
      The following is ORDERED:


                                                       ________________________________________
                                                                     Jennie D. Latta
                                                          UNITED STATES BANKRUPTCY JUDGE


      ____________________________________________________________



                                   UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF TENNESSEE




In Re:                                                         Chapter 13

SOPHIA DENISE FOWLER

Debtor(s)                                                      Case No. 18-28968-L




                         Order Confirming Plan Combined With Related Orders


   It appearing to the Court that the debtor (s) has (or have) filed a plan which has been
sent to the scheduled creditors; that at the confirmation hearing it appeared to the Court
from statements of the Chapter 13 Trustee, and the entire record herein, that the plan as
finalized complies with 11 U.S.C. §1325(a) and other applicable provisions of the
Bankruptcy Code; and that the plan should be confirmed;

   IT IS THEREFORE, ORDERED BY THE COURT:

1. That the debtor(s)' plan, which is attached hereto, is confirmed;

2. That the debtor(s) pay into the plan as follows:

   Debtor One Employer     UNIVERSAL PROTECTION SERVICE         $326.00 WEEKLY

  If this is different from the originally proposed plan amount, then the Chapter 13
  Trustee is authorized to submit a separate order changing payment. Furthermore, the
  debtor(s)' future earnings shall remain property of the estate and under the exclusive
  control of this Court pursuant to 28 U.S.C. §1334(e) and     157(a). In the event of a
  case dismissal, funds held by the Chapter 13 Trustee shall be paid to creditors in
  accordance with the terms of the plan unless otherwise ordered by the Court.
        Case 18-28968   Doc 29   Filed 01/24/19
                                              Entered 01/24/19 09:45:42 Desc Page 2
                                             of 4
 3. All property shall remain property of the Chapter 13 estate under 11 U.S.C. §541(a) and
     1306(a) and shall revest in the Debtor(s) only upon discharge pursuant to § 1328(a),
     conversion of the case, or specific order of the Court which states otherwise.       The
     debtor(s) shall remain in possession of and in control of all property of the estate not
     transferred to the Trustee, and shall be responsible for the protection and preservation
     of all such property, pending further orders of the Court.
 4. An attorney fee is allowed in the amount of $3,800.00. The attorney has received
    $200.00 to be retained.
 5. The percentage to be received by unsecured creditors is to be determined by the Trustee
    after the expiration of the 90 day bar date for the filing of claims; separate order to
    be entered thereon.
 6. Any real estate tax claimants shall be treated as fully secured if the plan proposes to
    treat them as secured debts. If the debtor (s) surrender(s) with Court authorization any
    real property during the pendency of this case or such property is abandoned, the real
    property will no longer be property of the estate; the automatic stay shall terminate
    regarding the interests of affected real property taxing authorities, and the Chapter 13
    plan may be modified accordingly.
 7. The balances of any student loans shall survive discharge if the plan indicates same.
8.   This case is confirmed without prejudice as to WELLS FARGO BANK NA.



        CC: Sylvia Ford Brown             /s/ Sylvia Ford Brown
                                          Chapter 13 Trustee
             GENTRY ARNOLD PLLC
             5100 POPLAR AVENUE SUITE 2008
             MEMPHIS, TN 38137-2008
          Case 18-28968   Doc 29    Filed 01/24/19    Entered 01/24/19 09:45:42    Desc      Page 3
                                                     of 4
                                    UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TENNESSEE



 In re:        SOPHIA DENISE FOWLER            SSN XXX-XX-2971       Case No.18-28968-L


 Debtor(s).                                                          Chapter 13



                                            CHAPTER 13 PLAN


 ADDRESS:      4150 MEADOW CHASE CV
               MEMPHIS, TN 38115-6627


PLAN PAYMENT:
Debtor 1     UNIVERSAL PROTECTION SERVICE                 Payroll          $326.00    WEEKLY
             161 WASHINGTON STREET   SUITE 600
             8 TOWER BRIDGE
             CONSHOHOCKEN, PA 19428
 1. THIS PLAN    [3015.1 Notice]:
    (A)     CONTAINS NOT STANDARD PROVISION(S). (See Plan Provision #19)                       Y
    (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION OF                           N
          THE COLLATERAL FOR THE CLAIM. (See Plan Provisions #7, #8)
    (C) AVOIDS A SECURITY INTEREST OR LIEN. (See Plan Provision 12)                            N
 2. ADMINISTRATIVE EXPENSES: PAY FILING FEE AND DEBTOR (S)' ATTORNEY                  FEE    PURSUANT   TO
    CONFIRMATION ORDER.
 3. AUTO INSURANCE: Not included in Plan.
   2012 JEEP GRAND CHEROKEE                          Plan Insurance Is Suspended                    $0.00
                                                        Scheduled        Value    Interest     Mthly Pymt
 4. DOMESTIC SUPPORT: NONE
 5. PRIORITY CLAIMS: NONE
 6. HOME MORTGAGE CLAIMS:
       WELLS FARGO BANK                                   Jan 01, 2019               0.00%         $720.27
                                                         $5,968.96                   0.00%         $110.00
 7. SECURED CLAIMS [Retain lien 11 U.S.C. 1325 (a)(5)]    NONE
 8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED
    CLAIMS FOR DEBT INCURRED WITH ONE YEAR OF FILING:
    [Retain lien 11 U.S.C. 1324(a)]:
          BECKET AND LEE LLP                                           $955.38       5.00%          $40.00
          CREDIT ACCEPTANCE CORP                                    $13,784.52       6.50%         $280.00
 9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
    CONFIRMATION FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE
    DISPOSAL OF COLLATERAL: NONE



10. SPECIAL CLASS UNSECURED CLAIMS: NONE
11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS: NONE
       Case 18-28968   Doc 29   Filed 01/24/19    Entered 01/24/19 09:45:42   Desc   Page 4
                                                 of 4
12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.
    522(f): NONE
13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
    SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.
14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $6,720.92
       REVENUE ASSURANCE PROFESSIONAL                              $204.22    C
       REVENUE ASSURANCE PROFESSIONAL                                $4.46    C
       [Add]
       WAKEFIELD AND ASSOCIATES                                 $6,517.92     S
15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
    THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL BAR
    DATE.
16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS: NONE
17. COMPLETION: PLAN SHALL BE COMPLETED UPON PAYMENT OF THE ABOVE, APPROXIMATELY       60 MONTHS.

18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE OF
    PLAN.
19. NON STANDARD PROVISION(S):
           BECKET AND LEE LLP                           Adequate   protection payment will be 1/4
                                                        (25%) of   proposed creditor monthly
                                                        payment.
           CREDIT ACCEPTANCE CORP                       Adequate   protection payment will be 1/4
                                                        (25%) of   proposed creditor monthly
                                                        payment.
    ANY STANDARD PROVISION STATED ELSEWHERE IS VOID
20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
    PROVISION 19.
